 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     Lori L. Price
 3   State Bar No. 025698
     MONICA E. RYAN
 4   Assistant United States Attorneys
     United States Courthouse
 5   405 W. Congress, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: (520) 620-7300
     Attorneys for Plaintiff
 7
 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States of America,                             CR 18-1013-TUC-CKJ (BPV)
11
                 Plaintiff,                             RESPONSE TO DEFENDANT’S
12                                                          MOTION IN LIMINE
         vs.                                         TO PRECLUDE MENTION THAT THE
13                                                   DEFENDANT REFUSED TO CONSENT
                                                         TO CELL PHONE SEARCH
14   Matthew Bowen,                                             (Doc. 30)
15               Defendant.
16
            Plaintiff, United States of America, by and through its undersigned attorneys,
17
     hereby responds to the defendant’s motion in limine to preclude the government from
18
     telling the jury that the defendant refused to consent to a search of his cell phone. (Doc.
19
     30). Because the government does not intend to elicit such evidence, the court should deny
20
     the defendant’s motion as moot.
21
        I. Facts and Procedural Background
22
23          On March 14, 2018, the Honorable Jaqueline M. Rateau, United States Magistrate

24   Judge for the District of Arizona, issued a search warrant authorizing law enforcement

25   officers to search the person of defendant Matthew Bowen and his cellular telephone,

26   specifically a Samsung Galaxy S7. On March 22, 2018, federal agents served the warrant

27   on Mr. Bowen at the Nogales Border Patrol Station. When the agents asked the defendant
28   to provide his phone pursuant to the warrant, Mr. Bowen informed them that he no longer
 1   possessed the phone described in the March 14 warrant, as he had recently surrendered his
 2   Samsung Galaxy S7 to his service provider, Verizon Wireless, when he upgraded to a new
 3   phone, a Samsung Galaxy S9+. The defendant showed the agents his new phone, and
 4   further stated that Verizon Wireless had transferred the electronic contents of his old phone
 5   to his new phone, at his request. Because the March 14 warrant was specific to the
 6   Samsung Galaxy S7, the agents asked Mr. Bowen if he would consent to a search of his
 7
     new phone. The defendant asked for an opportunity to consult with his attorney, and after
 8
     that consultation, declined to consent. Agents then applied for a search warrant for the
 9
     Samsung Galaxy S9+, which was issued by Honorable Bernardo P. Velasco, United States
10
     Magistrate Judge for the District of Arizona, later that same day.
11
        II. Conclusion
12
            The government does not intent to elicit any evidence that the defendant chose not
13
     to consent to a search of his new phone, nor make any reference to that fact in its arguments
14
     before the jury at the trial in this case. Accordingly, the government respectfully requests
15
     that the Court deny the defendant’s motion as moot.
16
17
18          Respectfully submitted this 3rd day of March, 2019.

19                                             ELIZABETH A. STRANGE
                                               First Assistant United States Attorney
20                                             District of Arizona

21                                             s/ Monica E. Ryan

22                                             MONICA E. RYAN
                                               Assistant U.S. Attorney
23
24   Copy of the foregoing served electronically or by
     other means this 3rd day of March, 2019, to:
25
     Sean C. Chapman, Esq.
26
27
28
                                                 -2-
